 



Exhibit 10.47
(COMPANY LOGO) [p75180p7518002.gif]
M E M O R A N D U M

     
TO:
  All G & A Incentive Plan Participants
 
   
FROM:
  Larry Mondry
 
   
DATE:
  March                     , 2008
 
   
SUBJECT:
  2008 GENERAL AND ADMINISTRATIVE STAFF INCENTIVE PLAN

The 2008 General and Administrative Staff Incentive Plan is a vital part of CSK
Auto, Inc.’s total compensation program. The purpose of the Plan is to reward
eligible associates for assisting the Company in achieving its operational and
strategic goals through exemplary performance. Under the Plan, cash bonuses, if
any, will be paid to eligible associates in Spring 2009 (or as soon thereafter
as is reasonably feasible) based on the level of achievement of individual and
Company performance goals, contingent upon adherence to the Company’s codes of
ethics and subject to obtaining appropriate management and Board of Director
approvals.
Associate bonus level and eligibility are based on the position held at the
beginning of each quarter. In summary, to be eligible to receive a bonus for a
quarter, an associate must:

  •   hold a bonus eligible position on the 1st day of the quarter; and     •  
not change to a non-bonus eligible position at any time during the quarter; and
    •   be continuously employed by the Company until at least the day the bonus
is paid; provided, however, that a pro rata bonus will be paid if you are
involuntarily terminated not for Cause, prior thereto.

Depending upon hire date and/or changes in position, an associate may be bonus
eligible for some, but not all, quarters during the year. Bonus eligible
associates on leave during a quarter will receive a pro-rated bonus for that
quarter.
Bonus eligibility is calculated separately for each quarter by multiplying 25%
of the associate’s salary by the bonus percent assigned to that Position Level
based on achieving individual and Company performance goals. The sum of the
bonus payable (if any) for each of these two categories represents the quarterly
bonus amount.
Your position level and the bonus percent of your salary based upon the
established goals are attached to this memo. This memo is only a summary of
certain provisions of the Plan. A copy of the Plan document is attached. In the
event of any inconsistency between this memo and the Plan document, the Plan
document shall prevail.

 



--------------------------------------------------------------------------------



 



2008 GENERAL AND ADMINISTRATIVE
STAFF INCENTIVE PLAN
1.0 PURPOSE
The 2008 General and Administrative Staff Incentive Compensation Plan (the
“Plan”) is a vital part of CSK Auto, Inc.’s (the “Company”) total compensation
program. The purpose of the Plan is to reward eligible associates for assisting
the Company in achieving its operational and strategic goals through exemplary
performance.
2.0 OVERVIEW AND ELIGIBILITY
Under the Plan, cash bonuses (“Bonus”), if any, will be paid to eligible
associates in Spring 2009 (or as soon thereafter as is reasonably feasible)
based on the level of achievement of individual and Company performance goals,
contingent upon adherence to the Company’s codes of ethics and subject to
obtaining appropriate management and Board of Director approvals. For senior
officers, the Plan is subject to the terms and provisions concerning the fiscal
2008 bonus as set forth in the senior officer Severance and Retention Agreements
and the relevant provisions of such Severance and Retention Agreements are
hereby incorporated by reference, as if set out in full. In the event of any
conflict between this Plan and the Severance and Retention Agreements, the
Severance and Retention Agreements shall control.
Associate bonus level and eligibility are based on the position held by Bonus
eligible associates (as hereafter defined) during each fiscal quarter. Except as
provided in the Severance and Retention Agreements, to be eligible to receive a
bonus, an associate (“Bonus Eligible Associate”) must:

  •   be actively employed in a position identified in Appendix A (“Bonus
Eligible Positions”) on the 1st day of the quarter (“Eligibility Date”) during
fiscal 2008; and     •   not change to a non-bonus Eligible Position at any time
during the quarter except for certain transfers to and from positions eligible
for the Store Operations or similar Bonus Programs; and     •   be continuously
employed by the Company in any position until at least the day the bonus is
paid; provided, however, that if an associate is involuntarily terminated
without Cause (as defined below) prior to such payout date, he will be eligible
for a pro rata bonus (on the date bonuses are otherwise paid) equal to the
normal quarterly (or other applicable period) bonus multiplied by a fraction,
the numerator of which is the number of days the associate was employed during
the quarter (or other applicable period), and the denominator of which is the
total number of days in such calendar quarter (or other applicable period). The
pro rata bonuses will be based on the actual Company Performance for such bonus
period and a deemed Individual Performance at Level II. This pro rata provision
does not apply to Senior Officers following a Change in Control; instead, the
terms of the Severance and Retention Agreements shall apply.

Changes in position/status during a quarter other than as set forth above shall
not be taken into consideration in determining Bonus Eligibility for that
quarter, except that associates on leave during any part of the quarter
(including the first day of the quarter) will receive a pro-rated portion of the
Bonus otherwise payable for that quarter. Depending upon hire date and/or
changes in position, an associate may be Bonus Eligible for some, but not all
quarters during the year.
For purposes of this Plan, the term “Cause” means, with respect to any
associate, (a) any definition of “for cause” or similar concept contained in any
employment agreement, personal services agreement, retention agreement,
severance agreement or similar agreement applicable

1



--------------------------------------------------------------------------------



 



to such associate, or, in the absence of any such definition or any such
agreement, (b) fraud or embezzlement, gross negligence in the performance or
nonperformance of duties for the Company or any subsidiary or parent of the
Company, or material failure or refusal to perform duties at any time as an
employee of the Company or any subsidiary or parent of the Company.
3.0 POSITION LEVEL
Bonus Eligible Associates shall be notified by their department head of their
position level and of any subsequent changes in their Position Level.
4.0 BONUS CALCULATION
The Bonus of an Eligible Associate on an Eligibility Date shall be calculated
for that quarter by multiplying 25% of the associate’s Salary (as defined below)
by the Bonus Percent of Salary assigned to the applicable position level for the
level of each goal achieved (as defined below). The sum of the bonus payable (if
any) for each of the two goal categories (Individual and Company) represents the
quarterly bonus amount.
4.01 PERFORMANCE GOALS
I. Individual Performance Goals: “Individual Performance” as used in this Plan
means overall performance relative to goals, responsibilities, and competencies
of an individual plan participant as assessed and documented on the CSK annual
Performance Evaluation completed for the 2008 fiscal year. Achievement of the
Individual Performance goal for the purposes of this Plan correlates to the
annual Performance Evaluation ratings as follows:

      Performance Assessment   Incentive Award Individual Performance Level  
Achievement Level
• Distinguished - Consistently exceeds job requirements. Performance is
recognized as clearly exceptional.
  Level III
 
   
Rating of 9 or 10 out of 10
   
 
   
• Superior - Above average performance with minimal supervision or guidance.
  Level II
 
   
Rating of 7 or 8 out of 10
   
 
   
• Meets Requirements - Satisfactory performance with some supervision and
guidance needed.
  Level I
 
   
Rating of 5 or 6 out of 10
   

For Vice Presidents, Senior Vice Presidents and Executive Vice Presidents,
subject to the terms and provisions concerning the fiscal 2008 bonus as set
forth in the senior officer Severance and Retention Agreements (applicable to
senior officers only), 75% of the bonus eligibility is based on Company
Performance and 25% of the bonus eligibility is based on Individual Performance.
For positions below the Vice President level, Individual Performance and Company
Performance are

2



--------------------------------------------------------------------------------



 



weighted equally (each equal to 50% of the Bonus opportunity). The Appendix
lists the incentive award associated with each Individual Performance level.
The documentation of Individual Performance levels achieved shall be completed
through the annual Performance Evaluation process by the direct supervisor of
the individual plan participant and reviewed by the Department Vice President
and approved by the Chief Executive Officer or other Senior Officer (as
applicable, depending upon reporting relationships).
II. Company Performance Goal: The “Company Performance” as used in this Plan
refers specifically to the Company’s performance relative to achievement of an
earnings-related goal (EBITDA, as defined below) established for 2008 fiscal
year.
Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) as used
in this Plan means consolidated earnings before interest, income taxes,
depreciation, and amortization.  EBITDA will be calculated before (1) costs
related to the ongoing regulatory investigations and securities class action
relative to the Company’s historical accounting practices, including any
settlement costs, defense costs, fines or penalties, (2) costs including
professional fees incurred in connection with the Board of Director’s evaluation
of strategic alternatives, (3) equity related compensation whether or not the
amount is paid in cash, (4) cash-in-lieu of equity bonus, (5) non-recurring
gains or losses including any impairment charges or asset write-offs,
(6) purchase accounting adjustments, and, (7) any other adjustments to EBITDA
made in good faith by the Compensation Committee of the Board of Directors.
III. The Appendix lists the specific target performance levels and incentive
award applicable to each goal category.
4.03 SALARY
“Salary” as used in this Plan means base annual salary as of the end of the
fiscal year.
4.04 BONUS CALCULATION — EXAMPLE
A sample bonus calculation is listed in the Appendix, showing the Bonus Percent
applicable to each goal category, based upon the performance level achieved for
each goal.
5.0 ADMINISTRATION
The Plan is administered by the Chief Executive Officer and Board of Directors
who will make such rules and regulations regarding the Plan as deemed necessary
to implement its terms and who shall be the sole arbiters of all Plan-related
questions, including eligibility, extent of participation, and amount of bonuses
paid hereunder.
6.0 NO EMPLOYMENT RIGHTS
The designation of an associate as a participant will not give such associate
any right to continued employment with the Company. The Company reserves its
rights to suspend, demote, transfer, or terminate any associate.
6.01 UNFUNDED PROGRAM
The Plan is an unfunded program. The Company does not have an obligation to set
aside, earmark or entrust any fund, policy or money with which to pay
obligations under the plan. The amount of money payable under the Plan with
respect to participants will be paid from general revenues.

3



--------------------------------------------------------------------------------



 



6.02 RIGHT TO AMEND
Prior to a Change in Control (as defined below), the Company reserves the right
to change, revise or rescind the policies or statements described in this
document .
Notwithstanding anything herein to the contrary, following a Change in Control,
no change, modification, revision, amendment or termination of this Plan (as
evidenced by this document) shall be made which would impair the rights of any
associate to a Bonus under this Plan without such associate’s consent.
For purposes of this Plan, the term “Change in Control” means the occurrence of
any one of the following:
(a) any person is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (or its parent corporation) representing 30% or more
of the combined voting power of the Company’s (or its parent corporation’s, as
applicable) then outstanding securities, excluding any person who becomes such a
beneficial owner in connection with a Qualifying Business Combination described
in paragraph (c) below or who becomes such a beneficial owner as a result of a
change in ownership percentage resulting solely from an acquisition of
securities by the Company (or its parent corporation); or
(b) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board of Directors of the Company or
its parent corporation: individuals who, on February 4, 2008, constitute the
Board of Directors of the Company or its parent corporation, as applicable, and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, but not
limited to, a consent solicitation relating to the election of directors of the
Company or its parent corporation, as applicable,) whose appointment or election
by the Board of Directors of the Company or its parent corporation, as
applicable, or nomination for election by the Company’s (or its parent
corporation’s, as applicable) stockholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on February 4, 2008 or whose appointment, election or nomination
for election was previously so approved or recommended; or
(c) there is consummated a reorganization, merger or consolidation of the
Company (or its parent corporation) with, or sale or other disposition of all or
substantially all of the assets of the Company (or its parent corporation) in
one or a series of related transactions to, any other person (a “Business
Combination” ), other than a Business Combination that would result in the
voting securities of the Company (or its parent corporation, as applicable)
outstanding immediately prior to such Business Combination continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the securities of the Company (or its parent
corporation, as applicable) or such surviving entity or any parent thereof
outstanding immediately after such Business Combination (a “Qualifying Business
Combination” ); or
(d) the stockholders of the Company (or its parent corporation) approve a plan
of complete liquidation or dissolution of the Company (or its parent
corporation, as applicable) or there is consummated an agreement for the sale or
disposition by the Company (or its parent corporation) of all or substantially
all of the Company’s assets, other than a sale or disposition by the Company (or
its parent corporation) of all or substantially all of the Company’s assets to
any other person more than 50% of the combined voting power of the outstanding
securities of which is owned by stockholders of the Company (or its parent
corporation) in substantially the same proportions as their ownership of the
Company (or its parent corporation, as applicable) immediately prior to such
sale.

4



--------------------------------------------------------------------------------



 



6.03 CONFIDENTIALITY
The terms of the Plan that are not otherwise publicly disclosed by the Company
are to be held strictly confidential and may not be disclosed to anyone other
than immediate family members. Any such disclosure made by any associate in
violation of the terms of the Plan may result in forfeiture of said associate’s
benefits under the Plan.
6.04 TERMINATION AND RE-EMPLOYMENT DURING FISCAL YEAR
If a Bonus Eligible Associate’s employment with the Company is terminated for
any reason and the associate is subsequently rehired, unless reinstated, the
associate shall not be considered Bonus Eligible until a quarter in which the
associate meets all of the requirements for Bonus Eligibility. The prior period
of Bonus Eligible employment shall not be considered in determining the
associate’s Bonus, unless the terminated Bonus Eligible Associate was
reinstated. However, notwithstanding the above, the Associate shall receive a
pro rata bonus for the bonus period in which he was terminated if he was
involuntarily terminated without Cause during such bonus period.
6.05 TRANSFERS TO AND FROM NON-BONUS ELIGIBLE POSITIONS, LEAVES OF ABSENCE, AND
RELATED MATTERS DURING A QUARTER
If a Bonus Eligible Associate transfers voluntarily or involuntarily to a
non-Bonus Eligible Position at any time during the quarter, other than after the
15th day of the second month of the quarter to a position eligible to
participate in Store Operations Incentive Bonus plan (or similar plan) for that
quarter, the associate shall not be Bonus Eligible for any part of that quarter
and shall not receive any portion of a Bonus for that quarter. If an associate
otherwise eligible to participate in the Store Operations Incentive Bonus Plan
(or any similar plan based upon quarterly performance) transfers for any reason
to a General and Administrative Staff Incentive Plan Bonus Eligible Position
after the Eligibility Date, but effective on or before the 15th day of the
second month of the quarter, the associate shall be deemed to be in a Bonus
Eligible Position on the Effective Date for the quarter. In no event shall an
associate receive a bonus from both this Bonus Plan and the Store Operations
Incentive Bonus Plan (or any similar plan) for the same quarter.
If an associate is absent from work due to an approved or unapproved leave of
absence (LOA) during any portion of one or more quarters, the Bonus otherwise
payable to the associate for the quarter(s) shall be subject to proration in
situations where total LOA calendar days during the quarter(s) constitute 25% or
more of the calendar days in the relevant quarter(s). The proration shall be
based on the percentage of the quarter(s) the associate is in LOA status (LOA
days/bonus period days). For example, if an associate is on a LOA for 35 days of
a 90 day quarter, any Bonus otherwise payable would be reduced by (35/90), or
38%. When the number of days an associate is absent from work during a quarter
is such that any proration as described above would have only a nominal impact
on the amount of the Bonus payable, the Chief Executive Officer and/or Board of
Directors may determine, in his/their sole discretion, that the Bonus need not
be pro-rated for that quarter.
Except as otherwise stated in this document, all determinations of Bonus
Eligibility shall be based solely upon an associate’s position on the
Eligibility Date.
6.06 DISQUALIFICATION FOR VIOLATION OF COMPANY POLICY
Notwithstanding anything herein to the contrary, any associate who violates any
Company policy during the fiscal year, or attempts to alter, manipulate, or
falsely present any facts which bear upon any aspect of this Plan may, at the
sole discretion of the Chief Executive Officer, forfeit any benefits hereunder,
in addition to any other disciplinary action to which said associate may be
subject.

5



--------------------------------------------------------------------------------



 



6.07 TAX GUIDELINES
All Bonuses are considered taxable income and are subject to any and all taxes
required by law to be withheld.

6